Citation Nr: 1341509	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot disabilities.

2.  Entitlement to service connection for bilateral foot disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision on behalf of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

It appears that in June 2010, the RO determined that new and material evidence had been received since a prior, final and binding, April 1978 RO decision and therefore reopened his claim for service connection for bilateral foot disabilities.  The Board must also make this threshold preliminary determination, however, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issue of entitlement to service connection for bilateral foot disabilities on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for bilateral foot disabilities in an April 1978 decision.  

2.  Since the April 1978 decision was issued, evidence has been received that is not cumulative or redundant and relates to an unestablished fact necessary to substantiate this claim; such evidence raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The April 1978 rating decision which denied the claim for service connection for bilateral foot disabilities is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the April 1978 decision is new and material; the claim for service connection for bilateral foot disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  A preliminary discussion of whether the duty to assist and notify has been met is unnecessary as additional VCAA development of the reopened claim is being requested in the  remand that follows this decision.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied this claim in the April 1978 decision.  The evidence of record, at that time, included the Veteran's service treatment record.  The report of the May 1973 examination that was conducted prior to his entrance shows a notation that states "check feet."  However, his feet were considered normal on examination.  During service, he received medical care for his feet on numerous occasions, mainly for calluses and corns of the feet.  The record also included VA outpatient podiatry records that date between 1977 and 1978 showing treatment for multiple deformities of the feet.  Relying on this evidence, the RO denied service connection for bilateral foot disabilities.  The RO also determined that his bilateral foot disabilities were congenital in nature and pre-existed his entry into service and were not aggravated by military service.  

The RO appropriately notified the Veteran of that April 1978 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal, but he did not.  That decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

The Board has considered the potential applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Here, though, this regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the earlier appeal period, that is, during the one-year period after the April 1978 decision that considered and denied this claim.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed his current petition to reopen this claim in July 2008.   

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The new evidence consists of testimony and written statements by the Veteran as well as a VA examination report.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In regard to his statements, the Veteran continues to argue that he has bilateral foot disabilities attributable to his military service.  More importantly in his testimony before the undersigned VLJ, the Veteran reported that VA physicians have informed him that his foot disabilities are related to military service.  These statements are new, as they were not before the RO in April 1978, at the time of the prior final decision.  The statements are material in that they raise the possibility that the Veteran's currently diagnosed bilateral foot disabilities are related to military service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, an April 2010 examination report and opinion of a VA examiner is to the effect, in part, that "...chronic corns/callosities are usually the result of ill-fitting footwear and/or pre-existing foot disorders that are exacerbated by military service."   

Therefore, the Board finds that the Veteran's statements and VA examination opinion is new and material to his claim.  Specifically, the Board finds that such new evidence warrants additional VA opinion in order to determine if the Veteran has a current disorder that is etiologically related to his military service.  See Shade, supra.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.  As such, the Veteran's claim of entitlement to service connection for bilateral foot disabilities is reopened. 


ORDER

New and material evidence having been received to reopen the claim for service connection for bilateral foot disabilities, to this extent only, the appeal is granted.


REMAND

In a July 2008 statement, the Veteran raised the matter of clear and unmistakable error (CUE) in the original April 1978 rating action that denied service connection for bilateral foot disabilities.  The Veteran simultaneously filed a petition to reopen his claim of service connection for bilateral foot disabilities.  In the October 2008 rating action, the RO determined that new and material evidence had not been received to reopen the claim.  The RO did not address CUE.  In a June 2010 statement of the case (SOC), the RO indicated in its analysis of the petition to reopen that the April 1978 decision was not erroneous.  The matter of CUE and the petition to reopen are separate appealable issues.  At this juncture, the matter of CUE has not been properly developed for the Board's review and is inextricably intertwined with the reopened claim.  On remand, the RO/AMC should issue a rating action addressing the matter of CUE; if the action is adverse, the Veteran should be informed of his appellate rights.   Thereafter, the RO/AMC should conduct additional evidentiary development of the service connection claim. 

In regard to his claim of service connection for bilateral foot disabilities, as noted the Veteran's feet were considered normal on examination at the time of induction into military service.  At his hearing, the Veteran gave somewhat conflicting information.  He initially stated that he did not have any bilateral foot disabilities at enlistment into service, but he later indicated that he had a corn on one of his toes.  A VA examination was conducted in April 2010 to determine the etiology of his bilateral foot disabilities.  Although the VA examiner concluded that the Veteran's current foot disorders (bilateral hallux valgus, bilateral hammertoe, and status post bunionectomy on the right side) are unrelated to military service, he also indicated that "...chronic corns/callosities are usually the result of ill-fitting footwear and/or pre-existing foot disorders that are exacerbated by military service."  As discussed, the Veteran was treated for corns and calluses, during active duty, and on separation was noted to have a deformity of the right third toe. Given the examiner's failure to discuss pertinent evidence, to include the in-service findings of deformity,  additional commentary is needed regarding the nature and etiology of his variously diagnosed conditions. 

Additionally, the Veteran should be invited to identify the medical professionals who indicated that there was a link between his current foot problems and service. 


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must adjudicate, in a rating decision, the issue of whether there was CUE in the April 1978 rating decision which denied service connection for a bilateral foot disability. The Veteran must be informed of his appellate rights.  If the CUE claim is denied, please conduct the following evidentiary development, specified below.

2. The Veteran should be requested to identify the medical provider who he says linked his current foot problems to service; and he is invited to submit any supportive documents substantiating a link. Based on the information provided, the RO/AMC is requested to obtain any related medical records. 

3. Forward the Veteran's claims folder to the examiner who conducted the April 2010 VA examination (or a suitable substitute if either individual is unavailable) for an addendum.  The Veteran's claims folder and any pertinent evidence in Virtual VA not contained in the claims folder must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  After examining the Veteran and reviewing the claims file, the examiner should be asked to provide opinion as to the following:

a. Whether any of the Veteran's current bilateral foot disorders are congenital? If so, are they considered a congenital "disease" or "defect"?

b. If a congenital "disease," an opinion is needed as to whether it was as likely as not had onset in service or became permanently worsened therein.

c. If instead a congenital "defect," an opinion is needed as to whether it is as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital defect.

d. Conversely, if not a congenital disease or defect, what is the likelihood (very likely, as likely as not, or unlikely) any current bilateral foot disability is related to his military service to include his numerous complaints and treatment for corns and calluses, and deformity.

"Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. 

Provide detailed rationale, with specific references to the record, for the opinions.  The examiner must make a clear identify the etiology of every current foot disorder.  If any opinion cannot be made without resort to mere speculation, the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


